                                           Case 3:19-cv-00683-LRH-WGC Document 19
                                                                               16 Filed 04/15/20
                                                                                        04/13/20 Page 1 of 2
                                                                                                           3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Robert Thurman-Silva
                                 7
                                                                  UNITED STATES DISTRICT COURT
                                 8
                                                                         DISTRICT OF NEVADA
                                 9
                                     ROBERT THURMAN-SILVA, an individual,                  CASE NO: 3:19-cv-683-LRH-WGC
                                10
                                                                      Plaintiff,
                                11
                                     vs.
                                12                                                            STIPULATION AND [PROPOSED]
1575 Delucchi Lane, Suite 206




                                   EMPLOYBRIDGE SOUTHWEST, LLC d/b/a                          ORDER ENLARGING TIME FOR
 The Geddes Law Firm, P.C.




                                13 PROLOGISTIX, a Foreign Limited-Liability                     PLAINTIFF TO RESPOND TO
    Phone 775-853-9455
       Reno, NV 89502




                                   Company; THYSSENKRUPP SUPPLY                                DEFENDANT THYSSENKRUPP
                                14 CHAIN SERVICES NA, INC., a Foreign                       MATERIALS NA, INC.’S MOTION TO
                                   Corporation; and, TESLA MOTORS, INC., a                 DISMISS PLAINTIFF’S FIRST AMENDED
                                15 Foreign Corporation; DOE BUSINESS                                  COMPLAINT
                                   ENTITIES 1-10; DOE INDIVIDUALS 1-10.                               (ECF No. 011)
                                16
                                                                      Defendants.                          (First Request)
                                17
                                18             Plaintiff Robert Thurman-Silva (“Plaintiff”) and Defendants thyssenkrupp Supply Chain

                                19 Services NA, Inc., thyssenkrupp Materials NA, Inc., and Tesla, Inc.1, by and through their undersigned
                                20 counsel of record hereby stipulate that Plaintiff may have a one (1)-week extension of time, through
                                21 and including Monday, April 20, 2020, to file their opposition to Defendant thyssenkrupp Materials
                                22 NA, Inc.’s Motion to Dismiss Plaintiffs’ First Amended Complaint (ECF No. 011). Pursuant to this
                                23 stipulation, the parties hereby request that the Court grant this enlargement of time. This is the first
                                24 request for such an extension. The original deadline to file this opposition brief is Monday, April 13,
                                25 2020, which deadline has not yet run. The reason that Plaintiff needs additional time to file this
                                26 opposition brief is due to Plaintiff’s counsel’s recent office relocation and related workload.
                                27
                                28   1   Defendant Tesla, Inc. is erroneously identified as Tesla Motors, Inc.


                                                                                      1
                                        Case 3:19-cv-00683-LRH-WGC Document 19
                                                                            16 Filed 04/15/20
                                                                                     04/13/20 Page 2 of 2
                                                                                                        3




                                 1 This stipulation and request are not made for any dilatory or improper purpose.
                                 2 DATED this 103th day of April, 2020.         THE GEDDES LAW FIRM, P.C.
                                 3
                                 4                                              Kristen R. Geddes
                                                                                Nevada Bar No. 9027
                                 5                                              1575 Delucchi Lane, Suite 206
                                                                                Reno, Nevada 89502
                                 6                                              Phone: (775) 853-9455
                                                                                Email: Kristen@TheGeddesLawFirm.com
                                 7                                              Attorneys for Plaintiff Robert Thurman-Silva
                                 8
                                     DATED this 13th day of April, 2020.        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                 9
                                10                                               /s/
                                                                                ________________________________
                                11                                              Antony Martin, Esq.
                                                                                Nevada Bar No. 8177
                                12                                              Dana Salmonson, Esq.
1575 Delucchi Lane, Suite 206




                                                                                Nevada Bar No. 11180
 The Geddes Law Firm, P.C.




                                13                                              Wells Faro Tower
    Phone 775-853-9455
       Reno, NV 89502




                                                                                Suite 1500
                                14                                              3800 Howards Hughes Parkway
                                                                                Las Vegas, NV 89169
                                15                                              Attorneys for Defendants
                                                                                thyssenkrupp Materials NA, Inc., thyssenkrupp Supply
                                16                                              Chain Services NA, Inc., and Tesla, Inc.
                                17
                                18
                                                                                   ORDER
                                19
                                20 IT IS SO ORDERED, nunc pro tunc.
                                     Dated:                                            IT IS SO ORDERED
                                21 DATED this 15th day of April, 2020.
                                22
                                23
                                                                                       UNITEDR.
                                                                                       LARRY  STATES
                                                                                                HICKS MAGISTRATE JUDGE
                                24
                                                                                       UNITED STATES DISTRICT JUDGE
                                25
                                26
                                27
                                28


                                                                                  2
